


Exhibit 10.17

 

THIRD AMENDMENT TO
MORTGAGE LOAN REPURCHASE AGREEMENT

 

This Third Amendment to Mortgage Loan Repurchase Agreement (“Amendment”) is
dated as of May 25, 2007, by and between SIRVA MORTGAGE, INC., an Ohio
corporation f/k/a Cooperative Mortgage Services, Inc. (“Seller”), and WASHINGTON
MUTUAL BANK, a federal association, f.k.a. WASHINGTON MUTUAL BANK, a federal
association (“Washington Mutual”).

 

BACKGROUND

 

A.                                   Seller and Washington Mutual are parties to
a certain Mortgage Loan Repurchase Agreement dated as of May 27, 2005 (as
amended or modified from time to time, the “Flex Agreement”) and related
agreements, instruments and documents (collectively, with the Flex Agreement,
the “Existing Purchase Documents”). Capitalized terms used but not otherwise
defined in this Amendment shall have the meanings respectively ascribed to them
in the Flex Agreement.

 

B.                                     Seller has requested that Washington
Mutual amend the Flex Agreement in certain respects, all on the terms and
conditions set forth herein.


 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

 


SECTION 1.                                          AMENDMENTS.


 


(A)                                         THE FOLLOWING DEFINITION SET FORTH
IN SECTION 1 (DEFINITIONS) OF THE FLEX AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 


“ACQUISITION PRICE” MEANS, WITH RESPECT TO EACH MORTGAGE LOAN, AN AMOUNT EQUAL
TO THE PERCENTAGE SPECIFIED IN ANNEX 1 OF THE LESSER OF (A) THE PAR VALUE OF
SUCH MORTGAGE LOAN AND (B) THE MARKET VALUE OF SUCH MORTGAGE LOAN.”


 


(B)                                        ANNEXES 1, 4, 5, 6, 7, 8, AND 9 OF
THE FLEX AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED BY ANNEXES
1, 4, 5, 6, 7, 8, AND 9, ATTACHED HERETO, RESPECTIVELY.


 


SECTION 2.                                          EFFECTIVENESS CONDITIONS.
THIS AMENDMENT SHALL BE EFFECTIVE UPON THE COMPLETION OF THE FOLLOWING
CONDITIONS PRECEDENT (ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS TO BE IN
FORM AND SUBSTANCE SATISFACTORY TO WASHINGTON MUTUAL AND WASHINGTON MUTUAL’S
COUNSEL):


 


(A)                                         EXECUTION AND DELIVERY BY SELLER OF
THIS AMENDMENT TO WASHINGTON MUTUAL; AND


 


(B)                                        EXECUTION AND/OR DELIVERY OF ALL
OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS REQUESTED BY WASHINGTON MUTUAL TO
EFFECTUATE AND IMPLEMENT THE TERMS HEREOF

 

--------------------------------------------------------------------------------


 


AND THE EXISTING PURCHASE DOCUMENTS.


 


SECTION 3.                                          REPRESENTATIONS AND
WARRANTIES. SELLER AND GUARANTOR REPRESENT AND WARRANT TO WASHINGTON MUTUAL
THAT:


 


(A)                                         ALL WARRANTIES AND REPRESENTATIONS
MADE TO WASHINGTON MUTUAL UNDER THE FLEX AGREEMENT AND THE EXISTING PURCHASE
DOCUMENTS ARE TRUE AND CORRECT AS TO THE DATE HEREOF.


 


(B)                                        THE EXECUTION AND DELIVERY BY SELLER
OF THIS AMENDMENT AND THE PERFORMANCE BY SELLER OF THE TRANSACTIONS HEREIN
CONTEMPLATED (I) ARE AND WILL BE WITHIN SUCH PARTY’S POWERS, (II) HAVE BEEN
AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION, AND (III) ARE NOT AND WILL
NOT BE IN CONTRAVENTION OF ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT,
OF LAW OR ANY OTHER INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SELLER IS A
PARTY OR BY WHICH THE PROPERTY OF SELLER IS BOUND, OR BE IN CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE AND/OR LAPSE OF TIME) A
DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR UNDERTAKING OR RESULT IN THE
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE OF ANY NATURE ON ANY OF THE
PROPERTIES OF SELLER.


 


(C)                                         THIS AMENDMENT AND ANY ASSIGNMENT,
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, WILL BE VALID, BINDING, AND ENFORCEABLE IN ACCORDANCE WITH ITS
RESPECTIVE TERMS.


 


(D)                                        NO EVENT OF DEFAULT OR DEFAULT HAS
OCCURRED UNDER THE FLEX AGREEMENT OR ANY OF THE OTHER EXISTING PURCHASE
DOCUMENTS.


 


SECTION 4.                                          RATIFICATION OF EXISTING
PURCHASE DOCUMENTS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OF THE TERMS AND
CONDITIONS OF THE FLEX AGREEMENT AND EXISTING PURCHASE DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND CONTINUE UNCHANGED AND IN FULL FORCE AND EFFECT. ALL
REFERENCES TO THE FLEX AGREEMENT SHALL MEAN THE FLEX AGREEMENT AS MODIFIED BY
THIS AMENDMENT.


 


SECTION 5.                                          GOVERNING LAW. THIS
AMENDMENT, AND ALL MATTERS ARISING OUT OF OR RELATED TO THIS AMENDMENT, SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ITS CONFLICT OF LAWS RULES.


 


SECTION 6.                                          COUNTERPARTS. THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL, AND SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME RESPECTIVE AGREEMENT. SIGNATURE BY FACSIMILE SHALL
ALSO BIND THE PARTIES HERETO.


 

[Signatures Appear on Following Page]

 

2

--------------------------------------------------------------------------------


 

Executed to be effective as the date and year first written above.

 

 

SELLER:

 

 

 

SIRVA MORTGAGE, INC., an Ohio corporation,
f/k/a Cooperative Mortgage Services, Inc.

 

 

 

 

 

By:

/s/ Paul Klemme

 

Name:

Paul Klemme

 

Title:

President

 

Third Amendment to Mortgage Loan Purchase and Sale Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL:

 

 

 

WASHINGTON MUTUAL BANK,

 

a federal association, f/k/a.

 

WASHINGTON MUTUAL BANK, FA,
a federal association

 

 

 

 

 

By:

/s/Ben Culver

 

Name:

Ben Culver

 

Title:

Vice President

 

Third Amendment to Mortgage Loan Purchase and Sale Agreement
Signature Page

 

--------------------------------------------------------------------------------


 

Annex 1

 

Customized Terms

 

1.                                       Additional Definitions. The following
definitions are added to Section 1 of the Agreement:

 

“Annual Reporting Date” means the date that is ninety (90) days after the end of
each fiscal year (see subsection 13.7(b)).

 

“Interim Date” means March 31, 2005.

 

“Maximum Takeout Commitment Expiration Date” means the date that is ninety (90)
days after the Acquisition Date for a particular Mortgage Loan.

 

“Monthly Reporting Date” means the date that is thirty (30) days after the end
of each calendar month (see subsection 13.7(a)).

 

“Permitted Dividend” means a regular cash dividend declared by Seller and paid
to its shareholders, provided that such dividends do not exceed, in the
aggregate, during any fiscal year fifty percent (50%) of Seller’s net income for
such fiscal year (as calculated on its annual statement of income).

 

“Seller’s Concentration Limit” means $250,000,000.00 at any one time.

 

“Wet Funding Deadline” means the five (5) Business Day after the closing of the
Mortgage Loan.

 

“Wet Funding Sublimit” means 30% of the Seller’s Concentration Limit at any one
time, provided however, for the first and last five calendar days of each month,
the Wet Funding Sublimit means 40% of the Seller’s Concentration Limit at any
one time.

 

2.                                       Modified or Clarified Definitions
Terms. The following definitions and terms are clarified or modified, as
applicable, as follows:

 

“Acquisition Price”: The percentage referenced in the definition of “Acquisition
Price” in Section 1 of the Agreement is ninety-eight percent (98%).

 

“Event of Default”: The amount of Indebtedness referenced in clause (xi) of the
definition of “Event of Default” in Section 1 of the Agreement is Two Hundred
Fifty Thousand and No/100 Dollars ($250,000.00).

 

“Guarantor”: Intentionally deleted.

 

“Investment Return Rate”: The number of basis points referenced in the
definition of “Investment Return Rate” in Section 1 of the Agreement is 100
basis points (1.00%).

 

1

--------------------------------------------------------------------------------


 

“Scheduled Repurchase Date”: The number of days referenced in the definition of
“Scheduled Repurchase Date” in Section 1 of the Agreement is ninety (90) days.

 

No Undisclosed Liabilities: The amount of liabilities and Indebtedness
referenced in Section 12.19 of the Agreement is Twenty-Five Thousand and No/100
Dollars ($25,000.00).

 

Notices of Actions, Suits or Proceedings: The amount at issue referenced in
Section 13.4 of the Agreement is Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00).

 

Debt to Adjusted Tangible Net Worth Ratio: The ratio referenced in Section 13.11
of the Agreement is: (a) 17:1 for the period commencing June 1 through and
including September 30, of each year, and (b) 15:1 for the period commencing
October 1 through and including May 31 of each year.

 

Minimum Adjusted Tangible Net Worth: The amount referenced in Section 13.12 of
the Agreement is Eleven Million and No/100 Dollars ($11,000,000.00).

 

Minimum Current Ratio: The ratio referenced in Section 13.13 of the Agreement is
1.05:1.

 

3.                                       Deposit Credit. Section 6 of the
Agreement is amended by the addition of the following Section:

 

6.3                                 Deposit Credit. Each month MBF shall credit
to Seller against the amounts otherwise payable to MBF hereunder a credit based
on the Monthly Available Deposits. This credit shall be the sum obtained by the
daily application of the LIBOR Rate to the Monthly Available Deposit for the
month, multiplied by the number of days in such month, and the credit so
calculated shall be applied against amounts due from Seller on the next
Remittance Date. The “Monthly Available Deposits” means the arithmetic daily
average of the collected balances (after deducting float and balances required
by MBF under its normal practices to compensate MBF for the maintenance of such
accounts and taking into consideration reserve requirements, insurance premiums
and other assessments applicable to such accounts) in non-interest bearing
accounts in the name of Seller with MBF. MBF shall calculate the Monthly
Available Deposits and the resulting credit in its sole discretion promptly
after the last Business Day of each month.

 

4.                                       Additional Seller Representation: Place
of Business and Formation. Section 12 of the Agreement is amended by the
addition of the following Section 12.27:

 

12.27                     Place of Business and Formation. The principal place
of business of Seller is 6070 Parkland Boulevard, Mayfield Heights, Ohio 44124.
As of the Effective Date, and during the four (4) months immediately preceding
that date, the chief executive office of Seller and the office where it keeps
its financial books and records relating to its property and all contracts
relating thereto and all accounts arising therefrom is and has been located at
the address set forth for

 

2

--------------------------------------------------------------------------------


 

Seller in Section 6 of Annex 1. As of the Effective Date, Seller’s jurisdiction
of organization is Ohio.

 

5.                                       Term.                  Section 14
(Term) of the Agreement is hereby amended and restated to read as follows:

 

14.                                 Term.                  This Agreement shall
continue until the earlier to occur of (a) the date specified in Annex 1, in
which event termination shall be immediately effective, without the necessity of
a notice from MBF, provided, however, termination will not affect the
obligations hereunder and under the Guaranty as to any Mortgage Loan with
respect to which a Loan Purchase Detail, a Loan Sale Confirmation, a Dry Funding
Documents Package, or a Wet Funding Documents Package has been delivered by
Seller pursuant to the terms of this Agreement prior to said date; or
(b) termination as to future transactions by notice of immediate termination
from MBF following the occurrence of, and during the continuance of, an Event of
Default; provided, however, that termination shall be immediately effective,
without the necessity of a notice from MBF, upon the occurrence of an Act of
Insolvency. Termination will not affect the obligations hereunder and under the
Guaranty as to any Mortgage Loans purchased prior to the effective date of such
termination.

 

6.                                       Termination. The date referenced in
clause (a) of Section 14 of the Agreement is June 1, 2008.

 

7.                                       Representations and Warranties
Concerning Mortgage Loans. Without limiting or modifying anything contained in
Section 11 of the Agreement and in addition to each of the representations and
warranties set forth in Annex 2 concerning each Mortgage Loan then sold to MBF
(as such representations and warranties may be modified by another Annex) and
each representation and warranty concerning the Mortgage Loan set forth in
another applicable Annex, Seller also makes the following additional
representation and warranty: The principal amount of the Mortgage Loan is not in
excess of $1,500,000.00 on the Acquisition Date for such Mortgage Loan.

 

8.                                       Notices. Notices to Seller made
pursuant to Section 15.1 of the Agreement shall be addressed as follows:

 

 

SIRVA Mortgage, Inc.

 

6070 Parkland Boulevard

 

Mayfield Heights, Ohio 44124

 

Attention: President

 

Telecopy No.: (    )     -

 

Notices to MBF made pursuant to Section 15.1 of the Agreement shall be addressed
as follows:

 

 

Washington Mutual Bank

 

Mortgage Banker Finance

 

 

 

3

--------------------------------------------------------------------------------


 

 

620 W. Germantown Pike, Suite 200

 

Plymouth Meeting, PA 19462

 

Attention: Joseph Meehan

 

Telecopy No.: (610) 828-9657

 

 

with a copy to:

 

 

 

 

Washington Mutual Bank

 

Legal Department

 

9200 Oakdale Avenue

 

Chatsworth, CA 91311

 

Attention: Carol A. Robertson

 

Telecopy No.: (818) 349-2734

 

9.                                       CL Program Amendments.

 

(a)                                  The following definitions set forth in
Section 1 of the Agreement are hereby deleted in their entirety: “CL”, “CL
Program”, and “Seller Guide”.

 

(b)                                 The last sentence of Section 2 of the
Agreement is deleted in its entirety. Section 12.26 is amended to read as
follows:

 

12.26                     Annexes. If Seller sells a Mortgage Loan to MBF
pursuant to the terms of an Annex attached hereto and incorporated herein,
Seller makes each of the additional representations and warranties concerning
such Mortgage Loan set forth in such Annex.

 

(c)                                  Paragraphs 39 and 40 of Annex 2 are amended
and restated to read as follows:

 

39.                                 Underwriting. The Mortgage Loan was
underwritten in accordance with underwriting guidelines of the Takeout Investor
(if any); any underwriting conditions relating to the Mortgage Loan were fully
satisfied; the satisfaction of those underwriting conditions was properly
documented in accordance with standard industry practices; and such
documentation has been submitted to the Takeout Investor.

 

40.                                 Compliance with Guide. The Mortgage Loan and
all documents related thereto comply, in all material respects, to all
applicable terms, conditions and requirements set forth in any seller/servicer
or origination guide or guidelines used by the Takeout Investor (if any).

 

(d)                                 The Directory of Defined Terms at the end of
the Agreement is amended

 

4

--------------------------------------------------------------------------------


 

to reflect the deletion and addition of the defined terms set forth hereinabove.

 

5

--------------------------------------------------------------------------------


 

Annex 4

 

Provisions Relating to Type 1 Nonconforming Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Type 1 Nonconforming Loan” means a Mortgage Loan about which not all of
representations and warranties set forth in Annex 2 are true and correct but
about which all of the representations and warranties in Section 7 of Annex 4
are true and correct.

 

“Type 1 Nonconforming Loan Sublimit” means $100,000,000.00 at any one time.

 

“1NC1 Loan” means a Type 1 Nonconforming Loan that is a first lien Mortgage
Loan.

 

“2NC1 Loan” means a Type 1 Nonconforming Loan that is a second lien Mortgage
Loan.

 

“1NC1 Sub-sublimit” means $100,000,000.00 at any one time.

 

“2NC1 Sub-sublimit” means $20,000,000.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Acquisition Price”: For a 1NC1 Loan, the “Acquisition Price” means an amount
equal to ninety-eight percent (98%) of the lesser of (a) the Par Value of such
1NC1 Loan and (b) the Market Value of such 1NC1 Loan.. For a 2NC1 Loan, the
“Acquisition Price” means an amount equal to ninety-six percent (96%) of the
lesser of (a) the Par Value of such 2NC1 Loan and (b) the Market Value of such
2NC1 Loan.

 

“Investment Return Rate”: For a 1NC1 Loan only, the “Investment Return Rate”
means the LIBOR Rate plus 100 basis points (1.00%) per annum. For a 2NC1 Loan
only, the “Investment Return Rate” means the LIBOR Rate plus 100 basis points
(1.00%) per annum.

 

“Maximum Takeout Commitment Expiration Date”: For a 1NC1 Loan only, the “Maximum
Takeout Commitment Expiration Date” means the date that is ninety (90) days
after the Acquisition Date for such a Mortgage Loan. For a 2NC1 Loan only, the
“Maximum Takeout Commitment Expiration Date” means the date that is ninety (90)
days after the Acquisition Date for such a Mortgage Loan.

 

3.                                       Purchase and Sale. The following
sentence is added to Section 2 of the Agreement:

 

In no event shall MBF be required to purchase any Type 1 Nonconforming Loan if
the Acquisition Price of such Type 1 Nonconforming Loan, when combined with the
aggregate Acquisition Price of all Type 1 Nonconforming Loans then held by

 

1

--------------------------------------------------------------------------------


 

MBF (and then serviced by Seller or a Successor Servicer), is in excess of the
Type 1 Nonconforming Loan Sublimit. In no event shall MBF be required to
purchase any 1NC1 Loan if the Acquisition Price of such 1NC1 Loan, when combined
with the aggregate Acquisition Price of all 1NC1 Loans then held by MBF (and
then serviced by Seller or a Successor Servicer), is in excess of the 1NC1
Sub-sublimit. In no event shall MBF be required to purchase any 2NC1 Loan if the
Acquisition Price of such 2NC1 Loan, when combined with the aggregate
Acquisition Price of all 2NC1 Loans then held by MBF (and then serviced by
Seller or a Successor Servicer), is in excess of the 2NC1 Loan Sub-sublimit.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement:

 

In the case of a Type 1 Nonconforming Loan, if Seller fails to obtain a Takeout
Commitment for such Type 1 Nonconforming Loan, or fails to provide to MBF a true
and correct photocopy of it or information about it required by Section 13.15,
within ninety (90) days after the Acquisition Date, MBF may notify Seller, and
notify Seller, and Seller shall promptly repurchase such Mortgage Loan at the
Repurchase Price on the date of repurchase.

 

5.                                       Additional Seller’s Covenants.
Section 13 of the Agreement is amended by the addition of the following
Section 13.15:

 

13.15                     Takeout Commitment—Type 1. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each Type 1
Nonconforming Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for a Type 1
Nonconforming Loan may take the form of a bulk trade commitment concerning a
number of Type 1 Nonconforming Loans and certain other loans.

 

6.                                       Representations and Warranties
Concerning Type 1 Nonconforming Loans. Notwithstanding anything to the contrary
in Section 11 of the Agreement, with respect to a Type 1 Nonconforming Loan,
Seller only makes each of the following representations and warranties set forth
in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied by the
Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition, Seller
also makes each of the additional representations and warranties with respect to
each Type 1 Nonconforming Loan set forth below:

 

(1)                                  First or Second Lien Loan. The Mortgage is
a first lien or a second lien on the Mortgaged Property.

 

2

--------------------------------------------------------------------------------


 

(2)                                  FICO Scores. At the time of origination the
Mortgagor had a score on the FICO scale of at least 660.

 

(3)                                  Loan-to-Value Ratio. If the Mortgage Loan
is indicated by Seller to be a first lien Mortgage Loan on the Loan Purchase
Detail, the loan-to-value ratio of the Mortgage Loan is not in excess of 100%.
If the Mortgage Loan is indicated by Seller to be a second lien Mortgage Loan on
the Loan Purchase Detail, the loan-to-value ratio of the first lien mortgage
loan and the Mortgage Loan combined is not in excess of 100%.

 

(4)                                  Debt Service-to-Income Ratio. At the time
of origination of the Mortgage Loan, the ratio of the scheduled aggregate annual
principal payment on the Mortgage Loan to the annual income of the Mortgagor was
not in excess of 50%.

 

(5)                                  Documentation. The Mortgage Loan was
documented in compliance with Seller’s full or stated documentation program.

 

(6)                                  Maximum Cash Out. If the Mortgage Loan was
made to a Mortgagor who owned the Mortgaged Property prior to the origination of
such Mortgage Loan and the proceeds of which were used in whole or part to
satisfy an existing mortgage, the proceeds of the Mortgage Loan did not exceed
the amount of the existing mortgage by more than $150,000.

 

(7)                                  No Mobile Home/Manufactured Housing Loans.
The Mortgage Loan is not secured by a mobile home or by manufactured housing.

 

(8)                                  No Negative Amortization. The Mortgage Loan
does not provide for negative amortization or for the potential for negative
amortization; provided, however, MBF, in its sole discretion, may make advances
against particular Mortgage Loans that provide for negative amortization or for
the potential for negative amortization.

 

(9)                                  Loan Size Limit. If the Mortgage Loan is
indicated by Seller to be a first lien Mortgage Loan on the Loan Purchase
Detail, the principal amount of the Mortgage Loan is not in excess of
$1,500,000.00 on the Acquisition Date for such Mortgage Loan; if it is indicated
by Seller to be a second lien Mortgage Loan on the Loan Purchase Detail, the
principal amount of the Mortgage Loan is not in excess of $500,000.00 on the
Acquisition Date for such Mortgage Loan.

 

3

--------------------------------------------------------------------------------


 

Annex 5

 

Provisions Relating to Type 2 Nonconforming Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Type 2 Nonconforming Loan” means a Mortgage Loan about which not all of
representations and warranties set forth in Annex 2 are true and correct but
about which all of the representations and warranties in Section 7 of Annex 5
are true and correct.

 

“Type 2 Nonconforming Loan Sublimit” means $20,000,000.00 at any one time.

 

“1NC2 Loan” means a Type 2 Nonconforming Loan that is a first lien Mortgage
Loan.

 

“2NC2 Loan” means a Type 2 Nonconforming Loan that is a second lien Mortgage
Loan.

 

“1NC2 Sub-sublimit” means $20,000,000.00 at any one time.

 

“2NC2 Sub-sublimit” means $0.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Acquisition Price”: For a 1NC2 Loan, the “Acquisition Price” means an amount
equal to ninety-six percent (96%) of the lesser of (a) the Par Value of such
1NC2 Loan and (b) the Market Value of such 1NC2 Loan.

 

“Investment Return Rate”: For a 1NC2 Loan only, the “Investment Return Rate”
means the LIBOR Rate plus 100 basis points (1.00%) per annum.

 

“Maximum Takeout Commitment Expiration Date”: For a 1NC2 Loan only, the “Maximum
Takeout Commitment Expiration Date” means the date that is ninety (90) days
after the Acquisition Date for such a Mortgage Loan.

 

3.                                       Purchase and Sale. The following
sentence is added to Section 2 of the Agreement:

 

In no event shall MBF be required to purchase any Type 2 Nonconforming Loan if
the Acquisition Price of such Type 2 Nonconforming Loan, when combined with the
aggregate Acquisition Price of all Type 2 Nonconforming Loans then held by MBF
(and then serviced by Seller or a Successor Servicer), is in excess of the Type
2 Nonconforming Loan Sublimit. In no event shall MBF be required to purchase any
1NC2 Loan if the Acquisition Price of such 1NC2 Loan, when combined with the
aggregate Acquisition Price of all 1NC2 Loans then held by MBF (and then
serviced by Seller or a Successor Servicer), is in excess of the 1NC2
Sub-sublimit. In no event shall MBF be required to

 

1

--------------------------------------------------------------------------------

 

purchase any 2NC2 Loan if the Acquisition Price of such 2NC2 Loan, when combined
with the aggregate Acquisition Price of all 2NC2 Loans then held by MBF (and
then serviced by Seller or a Successor Servicer), is in excess of the 2NC2 Loan
Sub-sublimit.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement:

 

In the case of a Type 2 Nonconforming Loan, if Seller fails to obtain a Takeout
Commitment for such Loan, or fails to provide to MBF a true and correct
photocopy of it or information about it as required by Section 13.16, within
ninety (90) days after the Acquisition Date, MBF may notify Seller, and Seller
shall promptly repurchase such Mortgage Loan at the Repurchase Price on the date
of repurchase.

 

5.                                       Additional Seller’s Covenants.
Section 13 of the Agreement is amended by the addition of the following
Section 13.16:

 

13.16                     Takeout Commitment—Type 2. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each Type 2
Nonconforming Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for a Type 2
Nonconforming Loan may take the form of a bulk trade commitment concerning a
number of Type 2 Nonconforming Loans and certain other loans.

 

6.                                       Representations and Warranties
Concerning Type 2 Nonconforming Loans. Notwithstanding anything to the contrary
in Section 11 of the Agreement, with respect to a Type 2 Nonconforming Loan,
Seller only makes each of the following representations and warranties set forth
in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied by the
Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition, Seller
also makes each of the additional representations and warranties with respect to
each Type 2 Nonconforming Loan set forth below:

 

(1)                                  First Lien Loan. The Mortgage is a first
lien on the Mortgaged Property.

 

(2)                                  FICO Scores. At the time of origination the
Mortgagor had a score on the FICO scale of at least 620.

 

(3)                                  Loan-to-Value Ratio. The loan-to-value
ratio of the Mortgage Loan is not in excess of 90%.

 

(4)                                  Debt Service-to-Income Ratio. At the time
of origination of the Mortgage Loan, the ratio of the scheduled aggregate annual
principal payment on the Mortgage Loan to the annual income of the Mortgagor was
not in excess of 50%.

 

2

--------------------------------------------------------------------------------


 

(5)                                  Documentation. The Mortgage Loan was
documented in compliance with Seller’s full or stated documentation program.

 

(6)                                  Maximum Cash Out. If the Mortgage Loan was
made to a Mortgagor who owned the Mortgaged Property prior to the origination of
such Mortgage Loan and the proceeds of which were used in whole or part to
satisfy an existing mortgage, the proceeds of the Mortgage Loan did not exceed
the amount of the existing mortgage by more than $150,000.

 

(7)                                  No Mobile Home/Manufactured Housing Loans.
The Mortgage Loan is not secured by a mobile home or by manufactured housing.

 

(8)                                  No Negative Amortization. The Mortgage Loan
does not provide for negative amortization or for the potential for negative
amortization; provided, however, MBF, in its sole discretion, may make advances
against particular Mortgage Loans that provide for negative amortization or for
the potential for negative amortization.

 

(9)                                  Loan Size Limit. The principal amount of
the Mortgage Loan is not in excess of $500,000.00 on the Acquisition Date for
such Mortgage Loan.

 

3

--------------------------------------------------------------------------------


 

Annex 6

 

Provisions Relating to Type 3 Nonconforming Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Type 3 Nonconforming Loan” means a Mortgage Loan about which not all of
representations and warranties set forth in Annex 2 are true and correct but
about which all of the representations and warranties in Section 7 of Annex 6
are true and correct.

 

“Type 3 NC/Aged Loan Sublimit” means $5,000,000.00 at any one time.

 

“1NC3 Loan” means a Type 3 Nonconforming Loan that is a first lien Mortgage
Loan.

 

“2NC3 Loan” means a Type 3 Nonconforming Loan that is a second lien Mortgage
Loan.

 

“1NC3 Sub-sublimit” means $5,000,000.00 at any one time.

 

“2NC3 Sub-sublimit” means $2,000,000.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Acquisition Price”: For a 1NC3 Loan, the “Acquisition Price” means an amount
equal to ninety-five percent (95%) of the lesser of (a) the Par Value of such
1NC3 Loan and (b) the Market Value of such 1NC3 Loan. For a 2NC3 Loan, the
“Acquisition Price” means an amount equal to ninety percent (90%) of the lesser
of (a) the Par Value of such 2NC3 Loan and (b) the Market Value of such 2NC3
Loan.

 

“Investment Return Rate”: For a 1NC3 Loan only, the “Investment Return Rate”
means the LIBOR Rate plus 137.5 basis points (1.375%) per annum. For a 2NC3 Loan
only, the “Investment Return Rate” means the LIBOR Rate plus 137.5 basis points
(1.375%) per annum.

 

“Maximum Takeout Commitment Expiration Date”: For a 1NC3 Loan only, the “Maximum
Takeout Commitment Expiration Date” means the date that is ninety (90) days
after the Acquisition Date for such a Mortgage Loan. For a 2NC3 Loan only, the
“Maximum Takeout Commitment Expiration Date” means the date that is ninety (90)
days after the Acquisition Date for such a Mortgage Loan.

 

3.                                       Purchase and Sale. The following
sentence is added to Section 2 of the Agreement:

 

In no event shall MBF be required to purchase any Type 3 Nonconforming Loan if
the Acquisition Price of such Type 3 Nonconforming Loan, when combined with the
aggregate Acquisition Price of all Type 3 Nonconforming Loans and all Aged
Mortgage Loans then held by MBF (and then serviced by Seller or a Successor
Servicer), is in excess of the Type 3 NC/Aged Loan

 

1

--------------------------------------------------------------------------------


 

Sublimit. In no event shall MBF be required to purchase any 1NC3 Loan if the
Acquisition Price of such 1NC3 Loan, when combined with the aggregate
Acquisition Price of all 1NC3 Loans then held by MBF (and then serviced by
Seller or a Successor Servicer), is in excess of the 1NC3 Sub-sublimit. In no
event shall MBF be required to purchase any 2NC3 Loan if the Acquisition Price
of such 2NC3 Loan, when combined with the aggregate Acquisition Price of all
2NC3 Loans then held by MBF (and then serviced by Seller or a Successor
Servicer), is in excess of the 2NC3 Loan Sub-sublimit.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement is
amended to read in full as follows:

 

In the case of a Type 3 Nonconforming Loan, if Seller fails to obtain a Takeout
Commitment for such Loan, or fails to provide to MBF a true and correct
photocopy of it or information about it as required by Section 13.17, within
ninety (90) days after the Acquisition Date, MBF may notify Seller, and Seller
shall promptly repurchase such Mortgage Loan at the Repurchase Price on the date
of repurchase.

 

5.                                       Additional Seller’s Covenants.
Section 13 of the Agreement is amended by the addition of the following
Section 13.17:

 

13.17                     Takeout Commitment—Type 3. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each Type 3
Nonconforming Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for a Type 3
Nonconforming Loan may take the form of a bulk trade commitment concerning a
number of Type 3 Nonconforming Loans and certain other loans.

 

6.                                       Representations and Warranties
Concerning Type 3 Nonconforming Loans. Notwithstanding anything to the contrary
in Section 11 of the Agreement, with respect to a Type 3 Nonconforming Loan,
Seller only makes each of the following representations and warranties set forth
in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied by the
Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition, Seller
also makes each of the additional representations and warranties with respect to
each Type 3 Nonconforming Loan set forth below:

 

(1)                                  First or Second Lien Loan. The Mortgage is
a first lien or a second lien on the Mortgaged Property.

 

(2)                                  FICO Scores. If the Mortgage Loan is
indicated by Seller to be a first lien Mortgage Loan on the Loan Purchase
Detail, at the time of origination the Mortgagor had a score on the FICO scale
of at least 580. If the Mortgage Loan is indicated by Seller to be a second lien
Mortgage Loan on the Loan Purchase

 

2

--------------------------------------------------------------------------------


 

Detail, at the time of origination the Mortgagor had a score on the FICO scale
of at least 600.

 

(3)                                  Loan-to-Value Ratio. If the Mortgage Loan
is indicated by Seller to be a first lien Mortgage Loan on the Loan Purchase
Detail, the loan-to-value ratio of the Mortgage Loan is not in excess of 100%.
If the Mortgage Loan is indicated by Seller to be a second lien Mortgage Loan on
the Loan Purchase Detail, the loan-to-value ratio of the first lien mortgage
loan and the Mortgage Loan combined is not in excess of 100%.

 

(4)                                  Debt Service-to-Income Ratio. At the time
of origination of the Mortgage Loan, the ratio of the scheduled aggregate annual
principal payment on the Mortgage Loan to the annual income of the Mortgagor was
not in excess of 55%.

 

(5)                                  Documentation. The Mortgage Loan was
documented in compliance with Seller’s full or stated documentation program.

 

(6)                                  Maximum Cash Out. If the Mortgage Loan was
made to a Mortgagor who owned the Mortgaged Property prior to the origination of
such Mortgage Loan and the proceeds of which were used in whole or part to
satisfy an existing mortgage, the proceeds of the Mortgage Loan did not exceed
the amount of the existing mortgage by more than $150,000.

 

(7)                                  No Mobile Home/Manufactured Housing Loans.
The Mortgage Loan is not secured by a mobile home or by manufactured housing.

 

(8)                                  No Negative Amortization. The Mortgage Loan
does not provide for negative amortization or for the potential for negative
amortization; provided, however, MBF, in its sole discretion, may make advances
against particular Mortgage Loans that provide for negative amortization or for
the potential for negative amortization.

 

(9)                                  Loan Size Limit. The principal amount of
the Mortgage Loan is not in excess of $500,000.00 on the Acquisition Date for
such Mortgage Loan.

 

3

--------------------------------------------------------------------------------


 

Annex 7

 

Provisions Relating to Undesignated Loans

 

Additional Definitions. In addition to the definitions set forth in Section 1 of
the Agreement, the following definition applies:

 

“Undesignated Loan” means a Mortgage Loan (i) that is not a Type 1 Nonconforming
Loan, a Type 2 Nonconforming Loan, or a Type 3 Nonconforming Loan and (ii) that
is not subject to or covered by a Takeout Commitment on the applicable
Acquisition Date.

 

Modified or Clarified Definitions. The definition of “Acquisition Price” set
forth in Section 1 of the Agreement is modified as follows:

 

“Acquisition Price”: For an Undesignated Loan, the “Acquisition Price” means an
amount equal to ninety-eight percent (98%) of the lesser of (a) the Par Value of
such Mortgage Loan and (b) the Market Value of such Mortgage Loan.

 

“Maximum Takeout Commitment Expiration Date”: For an Undesignated Loan only, the
“Maximum Takeout Commitment Expiration Date” means the date that is ninety (90)
days after the Acquisition Date for such a Mortgage Loan.

 

Seller’s Repurchase Obligations. The following sentence is added to the end of
subsection 8.2(a) of the Agreement:

 

In the case of an Undesignated Loan, if Seller fails to obtain a Takeout
Commitment for such Mortgage Loan, or fails to provide to MBF either a true and
correct photocopy of it or information about it as required by Section 13.18,
within ninety (90) days after the Acquisition Date, MBF may notify Seller, and
Seller shall promptly repurchase such Mortgage Loan at the Adjusted Acquisition
Price on the date of repurchase.

 

Additional Seller’s Covenants. Section 13 of the Agreement is amended by the
addition of the following Section 13.18:

 

13.18                     Takeout Commitment—Undesignated. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each
Undesignated Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for an
Undesignated Loan may take the form of a bulk trade commitment concerning a
number of Undesignated Loans and certain other loans.

 

1

--------------------------------------------------------------------------------


 

Annex 8

 

Provisions Relating to Aged Mortgage Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Aged Mortgage Loan” means a Mortgage Loan (a) whose Acquisition Price, when
added to the Acquisition Prices of all Type 3 Nonconforming Loans and all other
Aged Mortgage Loans then owned by MBF, does not exceed the Type 3 NC/Aged Loan
Sublimit; (b) whose Acquisition Price, when added to the Acquisition Prices of
all other Aged Mortgage Loans then owned by MBF, does not exceed the Aged
Mortgage Loan Sub-sublimit; (c) that is approved for classification as an “Aged
Mortgage Loan” by MBF in its sole discretion; and (d) that was purchased either
(1) subject to a valid Takeout Commitment that has now expired, lapsed or is no
longer in full force and effect, or (2) without a Takeout Commitment, and Seller
has failed to repurchase the Mortgage Loan pursuant to subsection 8.2(a) by the
deadline established by the Annex applicable to that Mortgage Loan. A Mortgage
Loan that is classified as an “Aged Mortgage Loan” shall not be considered a
“Defective Mortgage Loan” so long as it has such classification.

 

“Aged Mortgage Loan Sub-sublimit” means $2,500,000.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
following definitions set forth in Section 1 of the Agreement are modified as
follows:

 

“Acquisition Price”: For any Mortgage Loan that becomes an Aged Mortgage Loan,
the “Acquisition Price” means the amount determined at the Acquisition Date
according to other provisions of the Agreement subject to reduction after the
Acquisition Date pursuant to Section 3.8.

 

“Event of Default”: Clause (iii) of the definition of “Event of Default” is
amended to read:

 

(iii)                               in any thirty (30) day period, MBF requires
Seller to repurchase Mortgage Loans (other than Mortgage Loans that have become
Aged Mortgage Loans) pursuant to Section 8 having an aggregate Adjusted
Acquisition Price in excess of $1 million; or

 

“Investment Return Rate”: For an Aged Mortgage Loan, the “Investment Return
Rate” means the LIBOR Rate plus 200 basis points (2.00%) for that period of days
during which it is classified as an Aged Mortgage Loan.

 

3.                                       Reduced Acquisition Price; Refund. The
following Section 3.8 is added to Section 3 of the Agreement:

 

3.8                                 Recalculation of the Acquisition Price. If a
Mortgage Loan becomes an Aged Mortgage Loan, the Acquisition Price for the
Mortgage Loan shall be reduced, effective on the date of reduction, by the
following amounts

 

1

--------------------------------------------------------------------------------


 

according to the following schedule (unless MBF waives in advance one or more of
these mandatory reductions with respect to a particular Mortgage Loan):

 

(a)                                  on the date that a Mortgage Loan becomes an
Aged Mortgage Loan, the amount necessary to reduce the Acquisition Price for
such Aged Mortgage Loan to an amount equal to ninety percent (90%) of the Par
Value of the Mortgage Loan;

 

(b)                                 on the date that is thirty (30) days after
the first reduction, the amount necessary to reduce the Acquisition Price for
such Aged Mortgage Loan to an amount equal to eighty percent (80%) of the Par
Value of the Mortgage Loan; and

 

(c)                                  on the date thirty (30) days after the
second reduction, the amount necessary to reduce the Acquisition Price for such
Aged Mortgage Loan to an amount equal to seventy percent (70%) of the Par Value
of the Mortgage Loan.

 

Seller shall pay to MBF each amount by which the Acquisition Price is reduced
hereunder, on the date of such reduction, as a partial refund of the initial
Acquisition Price, and MBF is authorized to charge either or both of Seller’s
Accounts in such amount unless the parties have agreed in writing to a different
method of payment. (In the event that Seller’s Accounts do not contain
sufficient funds to satisfy in whole any amount due to MBF under this
Section 3.8 or if the amount due are not provided by any applicable alternative
method of payment agreed by the parties, Seller shall promptly deposit funds in
Seller’s Funding Account sufficient to satisfy such amount due to MBF, and
Seller shall notify MBF of each such deposit.) On the date on which MBF has
owned a Mortgage Loan that has been an “Aged Mortgage Loan” for ninety (90) days
(measured from the date on which it was first classified as such), the Mortgage
Loan shall lose its classification as an “Aged Mortgage Loan,” become a
“Defective Mortgage Loan” and be repurchased by Seller pursuant to Section 8.2
without the necessity of a further notice from MBF that the Mortgage Loan has
become a Defective Mortgage Loan.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement:

 

Notwithstanding the foregoing, if the Mortgage Loan has become an Aged Mortgage
Loan, Seller shall have no obligation to repurchase the Mortgage Loan under this
subsection 8.2(a) as long as it is classified as an Aged Mortgage Loan.

 

5.                                       Additional Seller’s Covenants.
Section 13.7 of this Agreement is modified by redesignating subsection ”(f)” as
subsection ”(g)” and by adding a new subsection (f) to read in full as follows:

 

2

--------------------------------------------------------------------------------


 

(f)                                    With respect to an Aged Mortgage Loan, if
requested by MBF, a copy of the complete servicing file relating to the Aged
Mortgage Loan, an updated title opinion covering the mortgaged property securing
the Aged Mortgage Loan issued in form and substance acceptable to MBF and issued
by a title company acceptable to MBF, a current appraisal or brokers price
opinion certifying the current market value of the mortgaged property securing
the Aged Mortgage Loan in form and substance acceptable to MBF, and such other
information or documentation relating to the borrower or Mortgaged Property of
the Aged Mortgage Loan, all of the foregoing to be provided as MBF in its
discretion may request at any time or from time to time, all at the sole cost
and expense of Seller; and

 

Section 13 of the Agreement is further amended by the addition of the following
Section 13.19:

 

13.19                     Replacement Takeout Commitment—Aged. Seller shall make
a commercially reasonable effort to obtain a renewed or replacement Takeout
Commitment for each Aged Mortgage Loan, and Seller shall provide to MBF a true
and correct photocopy of it or information about it (in such format and by such
media as MBF may from time to time determine) as soon as practicable after
Seller has obtained the Takeout Commitment. MBF acknowledges that a Takeout
Commitment for an Aged Mortgage Loan may take the form of a bulk trade
commitment concerning a number of Aged Mortgage Loans and certain other loans.

 

3

--------------------------------------------------------------------------------


 

Annex 9

 

Provisions Relating to Type 4 Nonconforming Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Type 4 Nonconforming Loan” means a Mortgage Loan about which not all of the
representations and warranties set forth in Annex 2 are true and correct but
about which all of the representations and warranties in Section 7 of Annex 9
are true and correct.

 

“Type 4 Nonconforming Loan Sublimit” means $40,000,000.00 at any one time.

 

“1NC4 Loan” means a Type 4 Nonconforming Loan that is a first lien Mortgage
Loan.

 

“2NC4 Loan” means a Type 4 Nonconforming Loan that is a second lien Mortgage
Loan.

 

“1NC4 Sub-sublimit” means $0.00 at any one time.

 

“2NC4 Sub-sublimit” means $40,000,000.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Acquisition Price”: For a 2NC4 Loan, the “Acquisition Price” means an amount
equal to ninety-six percent (96%) of the lesser of (a) the Par Value of such
2NC4 Loan and (b) the Market Value of such 2NC4 Loan.

 

“Investment Return Rate”: For a 2NC4 Loan only, the “Investment Return Rate”
means the LIBOR Rate plus 200 basis points (2.00%) per annum.

 

“Maximum Takeout Commitment Expiration Date”: For a 2NC4 Loan only, the “Maximum
Takeout Commitment Expiration Date” means the date that is ninety (90) days
after the Acquisition Date for such a Mortgage Loan.

 

3.                                       Purchase and Sale. The following
sentence is added to Section 2 of the Agreement:

 

In no event shall MBF be required to purchase any Type 4 Nonconforming Loan if
the Acquisition Price of such Type 4 Nonconforming Loan, when combined with the
aggregate Acquisition Price of all Type 4 Nonconforming Loans then held by MBF
(and then serviced by Seller or a Successor Servicer), is in excess of the Type
4 Nonconforming Loan Sublimit. In no event shall MBF be required to purchase any
1NC4 Loan if the Acquisition Price of such 1NC4 Loan, when combined with the
aggregate Acquisition Price of all 1NC4 Loans then held by MBF (and then
serviced by Seller or a Successor Servicer), is in excess of the 1NC4
Sub-sublimit. In no event shall MBF be required to

 

1

--------------------------------------------------------------------------------


 

purchase any 2NC4 Loan if the Acquisition Price of such 2NC4 Loan, when combined
with the aggregate Acquisition Price of all 2NC4 Loans then held by MBF (and
then serviced by Seller or a Successor Servicer), is in excess of the 2NC4 Loan
Sub-sublimit.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement:

 

In the case of a Type 4 Nonconforming Loan, if Seller fails to obtain a Takeout
Commitment for such Type 4 Nonconforming Loan, or fails to provide to MBF a true
and correct photocopy of it or information about it required by Section 13.20,
within ninety (90) days after the Acquisition Date, MBF may notify Seller, and
notify Seller, and Seller shall promptly repurchase such Mortgage Loan at the
Repurchase Price on the date of repurchase.

 

5.                                       Additional Seller’s Covenants.
Section 13 of the Agreement is amended by the addition of the following
Section 13.20:

 

13.20                     Takeout Commitment—Type 4. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each Type 4
Nonconforming Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for a Type 4
Nonconforming Loan may take the form of a bulk trade commitment concerning a
number of Type 4 Nonconforming Loans and certain other loans.

 

6.                                       Representations and Warranties
Concerning Type 4 Nonconforming Loans. Notwithstanding anything to the contrary
in Section 11 of the Agreement, with respect to a Type 4 Nonconforming Loan,
Seller only makes each of the following representations and warranties set forth
in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied by the
Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition, Seller
also makes each of the additional representations and warranties with respect to
each Type 4 Nonconforming Loan set forth below:

 

(1)                                  Second Lien Loan. The Mortgage is a first
or second lien on the Mortgaged Property.

 

(2)                                  FICO Scores. If available, at the time of
origination the Mortgagor had a score on the FICO scale of at least 660.

 

(3)                                  Loan-to-Value Ratio. The loan-to-value
ratio of the first lien mortgage loan and the Mortgage Loan combined is not in
excess of 100%.

 

(4)                                  Debt Service-to-Income Ratio. At the time
of origination of the Mortgage Loan, the ratio of the scheduled aggregate annual
principal payment on the Mortgage Loan to the annual income of the Mortgagor was
not in excess of 50%.

 

2

--------------------------------------------------------------------------------


 

(5)                                  Documentation. The Mortgage Loan was
documented in compliance with Seller’s full or stated documentation program.

 

(6)                                  Purpose. The Mortgage Loan was used to
purchase a home for a relocating executive or officer.

 

(7)                                  No Mobile Home/Manufactured Housing Loans.
The Mortgage Loan is not secured by a mobile home or by manufactured housing.

 

(8)                                  No Negative Amortization. The Mortgage Loan
does not provide for negative amortization or for the potential for negative
amortization; provided, however, MBF, in its sole discretion, may make advances
against particular Mortgage Loans that provide for negative amortization or for
the potential for negative amortization.

 

(9)                                  Loan Size Limit. The principal amount of
the Mortgage Loan is not in excess of $500,000.00 on the Acquisition Date for
such Mortgage Loan.

 

3

--------------------------------------------------------------------------------
